DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The replacement drawing filed July 6, 2021 is accepted.  The Examiner understands this to make the signal path lines within the shuffle box more distinct and not to change the drawing.  

Claim Rejections - 35 USC § 112 - Indefinite
The rejections under 35 U.S.C. 112(b) are withdrawn in light of the amendments to the claims and Applicant’s arguments.  

Claim Rejections - 35 USC § 112 – Failure to Further Limit
The rejections under 35 U.S.C. 112(d) are withdrawn in light of the amendments to the 

Claim Rejections - 35 USC § 103
The rejections under 35 U.S.C. 103 are withdrawn in light of the amendments to the claims and Applicant’s arguments.  

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.  US 2017/0105060 (Oltman).at FIG. 1 teaches a switch 10 for switching a signal between a source client device and a destination client device (see [0041]).  The switch includes a plurality of switch modules 14 and a plurality of optical interconnects 12, wherein the switch element 14 includes line modules 18, and the optical interconnect includes an input on the left side, plural outputs on the right side, and “is adapted to shuffle the plurality of optical output signals from each of the one or more line modules” ([0005]).  FIG. 1 is reproduced for convenience.

    PNG
    media_image1.png
    299
    556
    media_image1.png
    Greyscale

Oltman teaches a scalable switch fabric in which plural signals are separated onto different outputs, as generally described at [0005]: 
[0005] In an exemplary embodiment, a scalable switch fabric using optical interconnects includes one or more line modules each including fabric interface optics supporting a plurality of optical output signals; an optical interconnect optically connected to each of the one or more line modules via the fabric interface optics; and one or more center stage switches, wherein the optical interconnect is adapted to shuffle the plurality of optical output signals from each of the one or more line modules to the one or more center stage switches..
See also [0040].  

Switch Module Housing Unit.
Regarding the switch module housing unit, see the PG Pub of the application:
[0026] In some embodiments, there may be more than a first switch module and a second switch module. In other words, each switch module housing unit may include a plurality of switch modules, including at least the first switch module and the second switch module. In such cases, each of the plurality of switch modules may include a first port, each first port being configured to output a plurality of signals. …

[0034] In embodiments in which the first switch module and the second switch module each include a first port and a second port, the switch module housing unit may include a first shuffle and a second shuffle. …

[0046] Specifically, the switch may include a first switch module housing unit and a second switch module housing unit, each including at least one switch module and, in some embodiments, a plurality of switch modules. …
In other words, the term “switch module housing unit” is broad and includes a plurality of switch modules, or first and second shuffles, or at least one switch module.  FIG. 1 of Oltman illustrates all three cases for the switch module housing unit.  


The Optical Interconnect.
The optical interconnect 12 of Oltman receives plural signals on the input and shuffles them to output different signals on different outputs using an AWG.    
FIG. 1 and the associated text does not explicitly show the operation of the optical interconnect 12 for the purposes of this claim.  However, the application teaches several detailed embodiments of the optical interconnect.  FIG. 4 shows an embodiment of the optical interconnect 12 with two levels 50, 52 of shuffle (e.g., see [0050]), and FIGS. 13 and 14 provide more detailed illustrations of the first 50 and second 52 levels, repectively, of the shuffle (e.g., see [0064]).  

    PNG
    media_image2.png
    696
    510
    media_image2.png
    Greyscale


The AWG 100 in FIGS. 13 and 14 is illustrated more clearly in FIG. 12.  FIGS. 16 and 17 illustrate another embodiment of the first and second levels of the optical interconnect, and FIG. 15 illustrates the AWG 100 of that embodiment in more detail.  As can be seen in FIGS. 12 and 13, a WDM signal is received at the input of the AWG 100 (i.e., the input of the first level 50 of the optical interconnect 12; see FIG. 4), and the signals are separated and provided to one of several outputs depending on the wavelength of the signal.  In other words, signals can be sent to a desired output by placing it on the proper wavelength.
See also FIGS. 4 and 14 which illustrate that the signals are separated and provided at several outputs at the second level 52 of the optical interconnect 12.  
See, for example:
[0063] In another exemplary embodiment, DWDM can be used to put many signals on a single fiber. This approach requires the ability to optically filter signals in the process of the shuffle in the optical interconnect 12. The DWDM approach can be achieved in various physical implementations. Referring to FIGS. 12-17, in various exemplary embodiments, diagrams illustrate using cyclic Arrayed Waveguide Grating (AWG) devices for multiplexing and demultiplexing DWDM signals in the optical interconnect 12. Those of ordinary skill in the art will recognize the DWDM approach can be achieved in various physical implementations and the cyclic AWG is shown for illustration purposes as one exemplary embodiment. FIGS. 12-17 illustrate the use of an 8 skip 0 cyclic AWG 100 demultiplexer which is used to demultiplex wavelengths in a way that the output of that mid-stage shuffle carries appropriately interleaved signals for the illustrated 8 inputs in a way that avoids wavelength contention on the 8 outputs.

[0064] FIGS. 12-14 illustrate a 48 wavelength example using the cyclic AWG 100. FIG. 12 illustrates 48 wavelengths (.lamda.01 to .lamda.48) input into the cyclic AWG 100, and the 48 wavelengths are output accordingly as shown in FIG. 12 on 8 outputs. FIG. 13 illustrates the first level 50 of the optical interconnect 12 using the cyclic AWG 100 and 48 wavelengths. Here, there are 8 cyclic AWGs 100 shown, each connected to an ingress/egress switch 14 (not shown) and receiving 48 wavelengths therefrom. For example, the ingress/egress switch 14 can be a Broadcom Fabric Access Processor (FAP). The 8 outputs for each cyclic AWG 100 are each connected to one of 8 multiplexers 102 which combines 6 wavelengths from each cyclic AWG 100 into a total of 48 wavelengths. Thus, after the multiplexers 102, each output 104 includes a total of 48 wavelengths with 6 wavelengths from each of the 8 ingress/egress switches 14.


DWDM or parallel fibers.
Oltman teaches that parallel fibers or DWDM on a single fiber may be used to carry signals between components.  See [0040]:
[0040]  … The fiber cabling between elements can be, for example, based on parallel ribbon fiber or a single fiber carrying a multiplex of Dense Wave Division Multiplexed (DWDM) wavelengths. ….
FIG. 1 of Oltman illustrates plural signal paths multiplexed onto a single path, and the embodiments of FIGS. 12-14 are specifically taught as optically multiplexed. See [0063]:
[0063] In another exemplary embodiment, DWDM can be used to put many signals on a single fiber. This approach requires the ability to optically filter signals in the process of the shuffle in the optical interconnect 12. The DWDM approach can be achieved in various physical implementations. Referring to FIGS. 12-17, in various exemplary embodiments, diagrams illustrate using cyclic Arrayed Waveguide Grating (AWG) devices for multiplexing and demultiplexing DWDM signals in the optical interconnect 12.  … 

US 2017/0041691 (Rickman) teaches an optoelectronic switch.  FIG. 1 illustrates two switch modules connected together.

    PNG
    media_image3.png
    816
    526
    media_image3.png
    Greyscale


It also teaches that an AWG is used as a mux and demux.  See, for example, [0088]:
[0088] Any or all of the multiplexer, transmission side multiplexer, demultiplexer and receiving side demultiplexer is preferably in the form of an arrayed waveguide grating (AWG), which is a passive device. An AWG allows a plurality of optical signals of different wavelengths to be carried along a single optical fiber. Because the wavelengths of the plurality of modulated optical signals produced by the modulators are all different, the multiplexed fabric output signal produced by the AWG suffers from little to no crosstalk, since light of different wavelengths interferes only linearly. Alternatively, instead of an AWG, the multiplexed signal may be broadcast to a number of wavelength-selective filters, each tuned to receive a wavelength of one of the desired split signals. 
US 5,936,954 (Song) teaches a switching network.  FIG. 5 illustrates a collection of switching boards on the front side (left side of figure) and a collection of switching boards on the rear side (right side of figure) with individual unit switches..  

    PNG
    media_image4.png
    806
    537
    media_image4.png
    Greyscale

There is a direct connection between the front and rear sides which does not perform shuffling.
US 6,570,521 (Schofield) teaches a switching network.  FIG. 4 illustrates a multistage scrambler with a first switch module housing unit 32, a second switch housing unit 62, and a switching fabric 34 there between.  

    PNG
    media_image5.png
    741
    549
    media_image5.png
    Greyscale

US 2010/0254652 (Kirkpatrick) at FIG. 2 teaches a switch module with spine witches 62 and lead switches 55.  

    PNG
    media_image6.png
    833
    485
    media_image6.png
    Greyscale

See also FIGS 4 and 5. 
As discussed above, the prior art teaches the general subject matter of the invention, including a switch 10 for switching a signal between a source client device and a destination client device, and including a plurality of switch modules 14 and a plurality of optical interconnects 12, wherein the switch element 14 includes line modules 18, and the optical interconnect includes an input on the left side, plural outputs on the right side, and is adapted to shuffle the plurality of optical output signals from each of the one or more line modules.  See the discussion above regarding the cited art, particularly Oltman.  
Regarding claim 1, the prior art of record fails to teach, in combination with other claim limitations, the particular structure providing the same wavelength to different output ports.  See the amendments to the claims and FIGS. 6A and 6B of the application, and contrast this with Oltman, particularly FIGS. 1 and 13.  
Similarly, regarding claim 19, the prior art of record fails to teach, in combination with other claim limitations, the steps of receiving at a shuffle the particular combinations of signals/wavelengths from first and second switch modules, and the shuffle directing the particular combinations of signals/wavelengths to particular outputs as recited in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN WOLF whose telephone number is (571)270-3378.  The examiner can normally be reached on Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH N. VANDERPUYE can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARREN E WOLF/Primary Examiner, Art Unit 2636